        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 1 ofPage
                                                      on 07/01/2020    9   1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

JANE DOE                                                         Civil Case No. 7:19-cv-10028(PMH)

                                               Plaintiff,
v.
                                                                 STIPULATED CONFIDENTIALITY
SARAH LAWRENCE COLLEGE,                                          AGREEMENT AND
CRISTLE COLLINS JUDD,                                            PROTECTIVE ORDER
ALLEN GREEN,
DANIEL TRUJILLO,
PAIGE CRANDALL, and
BEVERLY FOX

                                               Defendants.

_______________________________________________


PHILIP M. HALPERN, United States District Judge:

       WHEREAS, all the parties to this action (collectively the “Parties” and individually a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil

Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

       IT IS HEREBY ORDERED that any person subject to this Order – including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing

discovery in this action, and all other interested persons with actual or constructive notice of this

Order — will adhere to the following terms, upon pain of contempt:



                                                  1
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 2 ofPage
                                                      on 07/01/2020    9   2 of 9



       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

pursuant to this Order, no person subject to this Order may disclose such Confidential Discovery

Material to anyone else except as this Order expressly permits:

        2.     The Party or person producing or disclosing Discovery Material (“Producing

Party”) may designate as Confidential only the portion of such material that it reasonably and in

good faith believes consists of:

       (a)     previously non-disclosed financial information (including without limitation

               profitability reports or estimates, percentage fees, design fees, royalty rates,

               minimum guarantee payments, sales reports, and sale margins);

       (b)     previously non-disclosed material relating to ownership or control of any non-

               public company;

       (c)     previously non-disclosed business plans, product-development information, or

               marketing plans;

       (d)     any information of a personal or intimate nature regarding any individual; or

       (e)     any other category of information this Court subsequently affords confidential

               status.

       (f)     Moreover, nothing herein is intended to limit or modify the Court’s prior

               determinations that good cause exists to protect the names and identities of

               plaintiff and all other non-party students. See Dkt. 5, 8. The parties shall continue

               to treat as Confidential all documents reflecting the name(s) of plaintiff and/or

               non-party students, as well as documents whose content could reasonably lead a

               third-party to discover those individuals’ identities. To the extent such documents




                                                  2
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 3 ofPage
                                                      on 07/01/2020    9   3 of 9



               are filed with the Court, they shall be filed under seal, with courtesy copies

               provided to the Court and counsel electronically. Because this Court has

               previously determined that good cause exists to do so, counsel need not comply

               with the requirements of Paragraph 9 of this Order when filing Confidential

               materials subject to this subparagraph 2(f).

        3.     With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the protected

portion in a manner that will not interfere with legibility or audibility; and (b) producing for

future public use another copy of said Discovery Material with the confidential information

redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential Discovery Material either by: (a) indicating on the record

during the deposition that a question calls for Confidential information, in which case the

reporter will bind the transcript of the designated testimony in a separate volume and mark it as

“Confidential Information Governed by Protective Order;” or (b) notifying the reporter and all

counsel of record, in writing, within 30 days after a deposition has concluded, of the specific

pages and lines of the transcript that are to be designated “Confidential,” in which case all

counsel receiving the transcript will be responsible for marking the copies of the designated

transcript in their possession or under their control as directed by the Producing Party or that

person’s counsel. During the 30-day period following a deposition, all Parties will treat the entire

deposition transcript as if it had been designated Confidential.




                                                  3
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 4 ofPage
                                                      on 07/01/2020    9   4 of 9



       5.      If at any time before the trial of this action a Producing Party realizes that it

should have designated as Confidential some portion(s) of Discovery Material that it previously

produced without limitation, the Producing Party may so designate such material by so apprising

all prior recipients in writing. Thereafter, this Court and all persons subject to this Order will

treat such designated portion(s) of the Discovery Material as Confidential.

       6.       Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.       Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following persons:

       8.      Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 7(d), 7(f), or 7(g) above, counsel must provide a copy of this Order to such

person, who must sign a Non-Disclosure Agreement in the form annexed as an Exhibit hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the

conclusion of the case, whichever comes first.

       9.      In accordance with Rule 5 of this Court’s Individual Practices, any party filing

documents under seal must simultaneously file with the Court a letter brief and supporting

declaration justifying – on a particularized basis – the continued sealing of such documents. The

parties should be aware that the Court will unseal documents if it is unable to make “specific, on

the record findings . . . demonstrating that closure is essential to preserve higher values and is




                                                   4
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 5 ofPage
                                                      on 07/01/2020    9   5 of 9



narrowly tailored to serve that interest.” Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110,

120 (2d Cir. 2006).

       10.     The Court also retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential.

       11.      In filing Confidential Discovery Material with this Court, or filing portions of

any pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission.

       12.     Any Party who objects to any designation of confidentiality may at any time

before the trial of this action serve upon counsel for the Producing Party a written notice stating

with particularity the grounds of the objection. If the Parties cannot reach agreement promptly,

counsel for all affected Parties will address their dispute to this Court in accordance with

paragraph 4(D) of this Court’s Individual Practices.

       13.     Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient Parties a written notice stating with particularity the grounds of the




                                                  5
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 6 ofPage
                                                      on 07/01/2020    9   6 of 9



request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with paragraph 4(D) of this Court’s Individual

Practices.

       14.     Recipients of Confidential Discovery Material under this Order may use such

material solely for the prosecution and defense of this action and any appeals thereto, and not for

any business, commercial, or competitive purpose or in any other litigation proceeding. Nothing

contained in this Order, however, will affect or restrict the rights of any Party with respect to its

own documents or information produced in this action.

       15.      Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory

process, or if required to produce by law or by any government agency having jurisdiction,

provided that such Party gives written notice to the Producing Party as soon as reasonably

possible, and if permitted by the time allowed under the request, at least 10 days before any

disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       16.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       17.     If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture




                                                  6
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 7 ofPage
                                                      on 07/01/2020    9   7 of 9



of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

       18.     If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       19.     Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

       20.     The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not

assert as a ground for entering such an Order the fact or circumstances of the inadvertent

production.

        21.    The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

       22.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies thereof

– to the Producing Party, or, upon permission of the Producing Party, destroy such material –

including all copies thereof. In either event, by the 60-day deadline, the recipient must certify its

return or destruction by submitting a written certification to the Producing Party that affirms that

it has not retained any copies, abstracts, compilations, summaries, or other forms of reproducing

or capturing any of the Confidential Discovery Material. Notwithstanding this provision, the




                                                  7
             Case 7:19-cv-10028-PMH
     Case 7-19-cv-10028-PMH          Document
                               Document       33 inFiled
                                        32 Filed    NYSD 07/02/20 Page 8 ofPage
                                                           on 07/01/2020    9   8 of 9



      attorneys that the Parties have specifically retained for this action may retain an archival copy of

      all pleadings, motion papers, transcripts, expert reports, legal memoranda, correspondence, or

      attorney work product, even if such materials contain Confidential Discovery Material. Any such

      archival copies that contain or constitute Confidential Discovery Material remain subject to this

      Order.

               23.   This Order will survive the termination of the litigation and will continue to be

      binding upon all persons to whom Confidential Discovery Material is produced or disclosed.

               24.   This Court will retain jurisdiction over all persons subject to this Order to the

      extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

      contempt thereof.

      SO STIPULATED AND AGREED



           /s/                                                   /s/
      James R. Marsh                                        Joshua M. Agins
      Marsh Law Firm PLLC                                   Ward Greenberg Heller & Reidy LLP
      151 East Post Road, Suite 102                         1800 Bausch & Lomb Place
      White Plains, New York 10601                          Rochester, New York 14604
      Phone: 929-232-3235                                   Phone: 585-454-0759
      Email: jamesmarsh@marsh.law                           Email: JAgins@wardgreenberg.com



                                                            SO ORDERED




                                                            Philip M. Halpern
Dated: New York, New York                                   United States District Judge
              2
       July ________, 2020




                                                       8
        Case 7:19-cv-10028-PMH
Case 7-19-cv-10028-PMH          Document
                          Document       33 inFiled
                                   32 Filed    NYSD 07/02/20 Page 9 ofPage
                                                      on 07/01/2020    9   9 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_______________________________________________

JANE DOE                                                        Civil Case No. 7:19-cv-10028(PMH)

                                               Plaintiff,
v.
                                                                CONFIDENTIALITY AND
SARAH LAWRENCE COLLEGE,                                         NONDISCLOSURE
CRISTLE COLLINS JUDD,                                           AGREEMENT
ALLEN GREEN,
DANIEL TRUJILLO,
PAIGE CRANDALL, and
BEVERLY FOX

                                               Defendants.

_______________________________________________


I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the Party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.


Dated:
